Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 06-2675

                            UNITED STATES,

                               Appellee,

                                    v.

                      ENOC ALCÁNTARA-MÉNDEZ,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Héctor M. Laffitte, Senior U.S. District Judge]


                                 Before

                      Lipez, Selya and Howard,
                          Circuit Judges.



     Raymond Rivera Esteves on brief for appellant.
     Nelson Pérez-Sosa, Assistant U.S. Attorney, and Rosa Emilia
Rodríguez-Vélez, United States Attorney, on brief for appellee.


                         September 24, 2008
              Per Curiam.   Enoc Alcántara-Méndez ("Alcántara") appeals

from a district court judgment revoking his term of supervised

release and imposing a prison term and new supervised release

term.1    Appointed appellate counsel has filed a merits brief, and

we have permitted Alcántara to file a supplemental pro se brief.

We affirm because Alcántara has not shown any abuse of discretion

by the district court.       See United States v. McInnis, 429 F.3d 1,

4 (1st Cir. 2005) (discussing the appellate review standard).

              On appeal, Alcántara first raises a narrow challenge to

the district court's revocation decision. He appears to argue that

the district court erroneously determined that by not registering

as a sex offender after his release from prison, Alcántara had

violated a statutorily mandated supervised release condition that

the   court    should   have,   but   did   not,   impose   in   its   criminal

judgment.      In our view, his argument essentially misconstrues the

record.       The district court actually found that Alcántara had


      1
      By the time the appeal was briefed, Alcántara had completed
the nine-month prison term that the court had imposed, but his
appeal is not moot. After his revocation prison term expired, he
was immediately arrested and detained for a new offense, and so he
still faces the 12-month supervised release term imposed by the
court. See United States v. Johnson, 529 U.S. 53, 57-58 (2000)
(concluding that a supervised release term begins on the day on
which an inmate is "in fact freed from confinement" to the
supervision of a probation officer which may not coincide with the
expiration date of the prison term) (analyzing the first two
sentences of 18 U.S.C. § 3624(e)); United States v. DeLeon, 444
F.3d 41, 55 (1st Cir. 2006) ("It is well settled that a convict's
claim is not moot if he has finished his prison term but still
faces supervised release[.]").

                                      -2-
violated his supervised release conditions "by engaging in new

criminal conduct, to wit: Failing to register as a sex offender as

mandated by both Federal and local Government statute."                 Alcántara

quotes this exact ruling in his counseled brief, but does not claim

that this ruling was erroneous.              Although the district court did

not specify the exact supervised release condition that had been

violated, there could have been no doubt which condition the court

meant.    The criminal judgment expressly stated that one supervised

release condition was that Alcántara not commit "another federal,

state or local crime."

            In    his   pro    se   brief,    Alcántara     also   presses    Fifth

Amendment objections to the district court's revocation decision.

As argued on appeal, however, his claims lack merit. The probation

officer was not obliged to warn Alcántara in advance that his

statements at the revocation hearing could be used against him.

See Fed. R. Crim. P. 32.1(b)(2)(A) (requiring only that written

notice of "the alleged violation" be given).                  Nor has Alcántara

explained why his seemingly voluntary statements at the hearing

were   involuntary      or    compelled,     so   as   to   implicate   the   Fifth

Amendment.       See United States v. Jones, 299 F.3d 103, 110-11 (2d

Cir. 2002) (concluding that a person charged with a supervised

release    violation     who     voluntarily      chooses     to   testify    at   a

revocation hearing cannot later claim that his testimony was

compelled); see also United States v. Meléndez, 228 F.3d 19, 22


                                        -3-
(1st Cir. 2000) (rejecting a claim that Miranda warnings are

generally required before a person is subjected to "in-court

questioning").    In    addition,    Alcántara   seeks      to   exclude   his

statements only on the ground that they implicated him in conduct

for which his supervised release term could be revoked.            He has not

argued for exclusion on the ground that his statements implicated

him in new criminal conduct for which he might later be prosecuted.

See United States v. Roy, 438 F.3d 140, 144 (1st Cir. 2006)

(rejecting a Fifth Amendment claim under similar circumstances).

          Finally,     Alcántara    suggests   that,   in   its   revocation

sentence, the district court could not impose a supervised release

condition on him that requires him to register as a sex offender.

Alcántara waived this claim at the revocation hearing by expressly

telling the court--twice--that he would obey its direct order

instructing him to register as a sex offender and by failing to

object when the court later imposed the condition on him.                  The

supervised release condition he now objects to is essentially a

direct order that will become effective when Alcántara's supervised

release term begins.

          Affirmed.




                                    -4-